It is only necessary for me to consider the claim of Judge Black for professional services, disallowed by the referee and the Supreme Court.
It is conceded that the services constituting the claim were rendered to the railway company upon its employment; that the amount demanded is but a reasonable compensation for such services, and that the same is and was, at the time of the appointment of the receiver, justly due the claimant from the corporation.
The claim was rejected by the court below solely because it was thought not to be included in the class of debts and obligations provided for in the order appointing Mr. Robert B. Potter receiver, and authorized to be paid by him.
The receiver is directed, after the payment of certain expenses, to pay, out of the earnings of the railway of the defendant corporation, among other debts and claims, all arrearages "owing to laborers and employes of the said consolidated corporation defendants, for labor and service actually done in connection with that company's railways." The order was made upon the application and in the interest of the mortgage bondholders and creditors of the corporation, to whom and whose interests an early appointment of a receiver, and the actual possession of the property and the receipt of the earnings of the company, was important, and the provisions inserted for the payment of the general and unsecured debts of the company were the result of negotiations between the representatives of the secured mortgage creditors and the creditors at large, and of concessions by the former to the latter, to prevent opposition or induce a consent to the proceeding.
General creditors of the insolvent corporation, not provided for in the order appointing the receiver, were necessarily remediless in respect to their debts, as the entire assets and means of payment by the corporation were withdrawn from it and placed in other hands, to be administered for the benefit of lienors and those entitled, by reason of their securities, to priority of payment upon a sale or other disposition *Page 370 
of the property. The reason and purposes of the clauses directing the payment of certain of the general creditors, as well as the circumstances under which the order was made, forbid that a narrow, peculiar or restricted interpretation should be given to the terms employed, to the prejudice of creditors otherwise unsecured. On the contrary, the language should be deemed as having been used in its natural and ordinary sense, and if there should be a doubt of the intent and meaning of the order which but embodies the express or implied agreement of the parties in interest, after the application of the well understood rules of interpretation, the doubt should rather lead to a liberal interpretation than to an interpretation which would exclude claims within the equities of the provision. Such certainly should be the effect and interpretation of the order, in view of the statement of Mr. Clarkson N. Potter, the counsel of the plaintiffs and other bondholders and creditors, under whose advice and by whose instrumentality the order was obtained, that the word "employes" was used in these negotiations not in any particular or strict sense, but according to its ordinary and general meaning and as including attorney's compensation as well as that of other persons employed by the corporation." I refer to this not as evidence in the proceeding controlling the interpretation, but as the statement of learned and ingenuous counsel conducting the proceeding and in perfect harmony with the mind of the court as expressed in the order made. The cases which have been referred to involving the construction of statutes providing a better security for the payment of "laborers, clerks, servants," etc., of corporations for their services furnish but little aid in the interpretation of the order before us, made for a particular case and under peculiar circumstances and in terms essentially different from any statute which has come under my observation. These statutes have been interpreted by the courts, and effect given to them restricted or liberal in view of the supposed policy and general legislative intent indicated by the particular terms employed. Here no general or public *Page 371 
policy or legislative intent is involved. While in form it is the act and judgment of a court that is to be interpreted, it is in reality the intent of individual creditors of different classes contracting with each other as indicated by the terms of the order — the result of their negotiations and concessions — that is to be ascertained and declared.
All "laborers" and all "employes" of the railway corporation who have "actually done service in connection with that company's railways," are embraced in the terms used. None are excluded in terms or by implication, and all who come within the description are entitled to the benefit of the order. In the absence of any intent apparent on the face of the order to discriminate between different classes of "employes" or different kinds "of service," the court cannot confine it to a single class or to a particular service. The term "employe" is the correlative of "employer," and neither term has either technically or in general use a restricted meaning by which any particular employment or service is indicated. The terms are as applicable to attorney and client, physician and patient, as to master and servant, a farmer and day laborer or a master mechanic and his workman. To employ is to engage or use another as an agent or substitute in transacting business, or the performance of some service; it may be skilled labor or the service of the scientist or professional man as well as servile or unskilled manual labor. That the claimant was the "employe" of the corporation, and "done service" under his employment, cannot be questioned upon the evidence and under the finding of the referee. Was such service "in connection with the company's railways?" To restrict this term as used in the order to labor performed in and upon the railways proper of the corporation, and to exclude all services incidentally connected with or relating to the business affairs of the company growing out of and having respect to the possession and operation of the railways, would be quite too literal an interpretation, and defeat the evident design of the court and the framers of the order. The words, "in connection with that company's *Page 372 
railways," as used and in the relation they bear to the whole clause, are the equivalent of "in the interest and upon the employment of that company in and about its railways and the operation and management thereof, and all matters connected with, relating to, and growing out of the proper and legitimate business of the company as the possessor and operator of such railways." The phrase was intended to and does embrace every employment for the performance of any service in promoting the interest or enforcing and defending the rights of the company as a railway corporation in respect to the railways in its possession and under its management, which the corporation could perform by its board of directors, or by any competent agents. The services of the claimant were directly connected with and had respect to the railways of the company and its possession and right to control and operate the same, and in the most literal sense were directly within the terms employed; but in a more enlarged and liberal sense, as promotive of the business interests of the company in respect to and in connection with its railways, they were within the spirit and intent of the clause.
I concur in the views of Chief Judge CHURCH and his conclusions in respect to the clause under consideration.
CHURCH, Ch. J., ALLEN, RAPALLO and FOLGER, JJ., concur for reversal of orders of General and Special Term, and for affirmance of referee's report as to claim of Naylor  Co., unless said firm desire a rehearing as to amount of damages for defective frogs. In which case they to give notice within thirty days after service of notice of this judgment. Also that claim of J.S. Black be paid.
ANDREWS and JOHNSON, JJ., concur in all save allowance of claim of J.S. Black.
For affirmance, GROVER, J.
Ordered accordingly. *Page 373